DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 2/28/2022 are as follows: 
Claims 8, 11, and 12 are cancelled by the applicant;
Claims 1-7, 9, 10 and 13-25 are pending;
Claims 13-21 are withdrawn from consideration;
Claims 1-7, 9-10 and 22-25 are being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 10, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kerler (US2009/0095015A1, as previously cited) in view of Haws (US2006/0293086A1).
Re Claim 1.Kerler teaches a heat exchange device (1) for transferring heat between at least two fluid streams and a phase change material, the device comprising (Figures 1-8): 
a first extrusion (6) comprising a plurality of first receptacles (6”) (Figures 1, 5, 8; See annotated Figure 8 below which indicates the first extrusion; Paragraph 91; Paragraph 21 teaches forming the tubes by extrusion.  Further, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113); 
a second extrusion (6) separate from the first extrusion and comprising a plurality of second receptacles (6”) (Figures 1, 5, 8; See annotated Figure 8 below which indicates the separate second extrusion; Paragraph 91; Paragraph 21 teaches forming the tubes by extrusion.  Further, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113);
a first fluid stream channel (see annotated Figure 8 below) configured to receive and direct at least a portion of a first fluid stream of the at least two fluid streams through the heat exchange device, the first fluid stream channel being disposed between the first extrusion and the second extrusion (Figures 1 and 8 illustrate a plurality of spaced apart cold store tubes 6, wherein one exterior side of an individual cold store tube 6 can be considered a first fluid stream channel and the other opposite exterior side of the same cold store tube 6 can be considered the second fluid stream channel; Figures 1, 5, 8; Paragraph 89-90); 
a second fluid stream channel (see annotated Figure 8 below) configured to receive and direct at least a portion of a second fluid stream of the at least two fluid streams through the heat exchange device (Figures 1 and 8 illustrates a plurality of spaced apart cold store tubes 6, wherein one exterior side of an individual cold store tube 6 can be considered a first fluid stream channel and the other opposite exterior side of the same cold store tube 6 can be considered the second fluid stream channel; Figures 1, 5, 8; Paragraph 89-90), the second fluid stream channel being disposed on an opposite side of the second extrusion from the first fluid stream channel (see annotated Figure 8 below);
heat conductive foam disposed in each of the first and second receptacles of the plurality of first receptacles and the plurality of second receptacles (Paragraph 24 teaches the cold storage elements can have a metal foam; Paragraph 92);
the phase change material impregnating the heat conductive foam (Paragraph 22-24, 86, 91); and
a brazing or solder filler metal layer disposed on an inside surface of the first and second receptacles between the heat conductive foam and the inside surface of the first and second receptacles (Paragraph 21, 37, 48, 113, 115 teaches the tubes can be solder-plated. Specifically Paragraph 113 recites “It is also conceivable for the first and the second channels to be soldered to one another via the struts 212a, for example by virtue of the outer surface of the first channel tube 212 being solder-plated”.  It is noted that the recitation contains an error in labeling, wherein the first channel tube is 211 and the second channel is 212.  As can be seen in Figure 28, if the tube 212 had solder on its outer surface, then the struts 212a would not have any solder.  Thus, it is clear that the proper interpretation would be the first channel tube 211 outer surface would have solder so that the struts 212a would be properly connected.  Since the outer surface of 211 is solder plated, the solder would be between the foam within the reservoir and the first and second extrusions.);
wherein each heat conductive foam disposed in the plurality of second receptacles of the second extrusion is configured to transfer heat between the first fluid stream and the second fluid stream (See annotated Figure 8 below; Paragraph 22-24, 86, 91; Since the second receptacle is between the two fluid streams, the heat conductive foam in the second receptacle will transfer heat between the first and second fluid streams via thermal conduction). 
Kerler teaches foam is located inside the receptacles (Paragraph 24 teaches the cold storage elements can have a metal foam; Paragraph 92) but fails to specifically teach heat conductive foam inserts wherein each heat conductive foam insert comprises a shape that matches shapes of the first and second receptacles.
However Haws teaches heat conductive foam inserts (17, 18) that comprise a shape that matches shapes of the first and second receptacles (21-28) and are brazed to the receptacles (Figures 1 and 3; Paragraphs 20, 29-30; Paragraph 29 specifically recites “The porous members 17 and 18 are each of a size such that all outer surfaces thereof are in engagement with either the housing part 12 or the housing part 13”, thus the foam inserts are shaped to match the receptacle shape.  Paragraph 30 further recites “During the brazing process, outer surfaces of each of the porous members 17 and 18 are brazed to surfaces of the housing”, thus the foam inserts are brazed to the receptacles).  Additionally, the claim recites the limitation of “heat conductive foam inserts”, which are considered product-by-process limitations.  The cited prior art teaches all of the positively recited structure (i.e. “heat conductive foam” in a receptacle) of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation (i.e. “inserts”).  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Therefore, in view of Haws’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the foam of Kerler as heat conductive foam inserts that comprises a shape that matches shapes of the first and second receptacles of Kerler in order to maximize the surface area for the heat conductive foam, thereby increasing the heat transfer efficiency of the receptacles (Haws Paragraph 46).

Re Claim 2. Kerler as modified by Haws teach the phase change material is selected from the group of such materials consisting of organic materials, eutectic solutions, salt hydrates, or high-temperature salts (Kerler Paragraphs 22-23 and 86). 
Re Claim 3. Kerler as modified by Haws teach the phase change material comprises hexadecane (Kerler Paragraphs 22-24 and 86). 
Re Claim 4. Kerler as modified by Haws teach each heat conductive foam inserts comprises one or more materials selected from the group of materials consisting of graphite foam, aluminum foam, or metallic foam (Kerler Paragraph 24 teaches the cold storage elements can have a metal foam; Paragraph 92; Haws Paragraph 29 teaches aluminum foam). 
Re Claim 5. Kerler as modified by Haws teaches the heat conductive foam inserts (17, 18 of Haws) includes grooves (132 of Haws) running adjacent the receptacle walls, leaving spaces between the heat conductive foam inserts (17, 18 of Haws) and the walls of the receptacle (21-28 of Haws) (Kerler Figure 8; Haws Figures 1, 3 and Paragraphs 29-30, 46).  
Re Claim 6. Kerler as modified by Haws teach each heat conductive foam inserts is force-fit into the plurality of first receptacles and the plurality of second receptacles (Kerler Paragraphs 24, 92. Haws Paragraphs 29-30 and Figures 1, 3.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113). 
Re Claim 7. Kerler as modified by Haws teach each heat conductive foam insert is stamped into the plurality of first receptacles and the plurality of second receptacles (Kerler Paragraphs 24, 92.  Haws Paragraphs 29-30 and Figures 1, 3.The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113). 
Re Claim 9. Kerler as modified by Haws teach the second extrusion is disposed between the first and second fluid stream channels (Kerler , see annotated Figure 8 above). 
Re Claim 10. Kerler as modified by Haws teach the first and second extrusions comprise aluminum (Kerler Paragraphs 24 and 86 teach the use of aluminum). 
Re Claim 23. Kerler as modified by Haws teach a plurality of end manifolds (Kerler 10), wherein: each end manifold is coupled to a respective end of the first and second extrusions; and the first and second extrusions are held in spaced-apart positions by the plurality of end manifolds (Kerler Figures 1-2 illustrates manifold 10 located at the top of the extrusions and a second similar manifold [not labeled] at the bottom of the extrusions; Figures 1-9).
Re Claim 25. Kerler as modified by Haws teach the plurality of first and second receptacles are elongated voids; and the heat conductive foam insert fill the elongated voids of the plurality of first and second receptacles (Kerler Figures 1-8; Paragraphs 22-24, 86, 91, 92. Haws Paragraphs 29-30 and Figures 1, 3.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kerler (US2009/0095015A1, as previously cited) in view of Haws (US2006/0293086A1) in view of DeGroote (US3907032, as previously cited).
Re Claim 22. Kerler teaches the first and second fluid stream channels (annotated Figure 8 above) but fails to specifically teach a first fin array disposed in the first fluid stream channel; and a second fin array disposed in the second fluid stream channel.
However, DeGroote teaches a heat exchanger comprising parallel tubes (10) forming multiple fluid stream channels (Figure 1) comprising a first fin array (11) disposed in the first fluid stream channel; and a second fin array (11) disposed in the second fluid stream channel (Figure 1-2; Column 2 lines 35-65).
Therefore, in view of DeGroote’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to add fin arrays to the heat exchanger of Kerler in order to increase the heat transfer area of the tubes, thereby increasing the efficiency of the heat exchanger as is well understood in the art.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kerler (US2009/0095015A1, as previously cited) in view of Haws (US2006/0293086A1) in view of Allen (US6858280B2).
Re Claim 24. Kerler teaches the plurality of first and second receptacles (Figures 1-8) but fails to specifically teach they are backfilled and pressurized with nitrogen.
However, Allen teaches it is well-known to backfill and pressure with nitrogen in order to reduce the effects of moisture in the system (Column 2 lines 8-35).
Therefore, in view of Allen’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to backfill and pressurize with nitrogen the plurality of first and second receptacles of Kerler in order to reduce the effects of moisture in the system (Allen Column 2 lines 15-17).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use nitrogen, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Response to Arguments
Applicant’s arguments on pages 7-9 of the reply with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the applicant argues that Kerler fails to teach the heat conductive foam inserts that are shaped to match the shapes of the first and second receptacles.  This argument is moot in view of the new grounds of rejection based on Haws that teaches heat conductive foam inserts shaped to conform to the shape of the receptacles (see Figures 1, 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763